UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------x
IN RE: ZIMMER MILTAPER HIP
PROSTHESIS OR MIL TAPER                                       MDLNO.2859
HIP PROSTHESIS WITH KINECTIV
TECHNOLOGY AND                                                18-MD-2859 (PAC)
VERSYS FEMORAL HEAD PRODUCTS                                  18-MC-2859 (PAC)
LIABILITY LITIGATION
                                                              ORDERN0.61
This Document Relates to All Cases
------------------ -------------x
         Zimmer asks the Court to limit PlaintiffNutting's affirmative deposition designations to

15 hours' worth of testimony, arguing that Plaintiffs current designations (which Zimmer

estimates at 50 hours' worth) are overbroad in light of the Court's order that each side will have

five trial days (approximately 25-30 hours) for direct and cross examination. Defs.' Mot. Limit

Pl.'s Dep. Designations 1 & n.1, 2, ECF No. 439. 1 Plaintiff responds that these designations are

all necessary, and that Zimmer' s motion is premature-Plaintiff argues that the Court should not

limit her designations until after the parties have winnowed them down through the objection and

counter-designation process. Pl.'s Resp. to Defs.' Mot. Limit Pl.'s Dep. Designations 1-3, ECF

No. 446. The Court will not limit the parties' designations at this time, but the parties are

reminded that each side will have only five days in which to present its respective case-in-chief,

and the Court will enforce those time limits. See In re Gen. Motors LLC Ignition Switch Litig.,

Nos. 14-MD-2543, 14-MC-2543, 2016 WL 4493863, at *1 (S.D.N.Y. Aug. 24, 2016).

Accordingly, Zimmer' s motion is denied.

         The Court has allotted three weeks for the Nutting bellwether trial. A three-week trial is

a significant imposition on jurors. In the interest of respecting the jury's time, the Court cannot




1
    All ECF citations are to case number 18-md-2859.
                                                  1
let the presentation of evidence go on for as long as some parties prefer. See Fed. R. Evid.

61 l(a)(2). Simply designating more deposition testimony will not lead the Court to extend the

time limits for trial. Indeed, "time limits on the presentation of evidence at trial" are "essential if

[the courts] are to manage their dockets, as many cases compete for trials and for the attention of

judges, and no party has an unlimited call on their time." Evans v. Port Auth. of N.J., 246 F.

Supp. 2d 343, 351 (S.D.N.Y. 2003). The Court has inherent authority to manage its docket and

place reasonable limitations on the presentation of evidence, and Federal Rule of Civil Procedure

16(c)(2)(O), along with Federal Rules of Evidence 403 and 611, provides the Court with further

authority. Hardy v. Town of Greenwich, 629 F. Supp. 2d 192, 202 (D. Conn. 2009).

Additionally, "[d]istrict courts in this Circuit have frequently observed that 'there is a long line

of cases making clear the authority of district judges to impose reasonable time limitations on

trials."' Lessoffv. Metro-North Commuter R.R., No. 11 Civ. 09649, 2014 WL 1395022, at *8

(S.D.N.Y. Apr. 10, 2014) (quoting Lidie v. Cirrus Design Corp., 278 F.R.D. 325, 331 (S.D.N.Y.

2011), aff'd, 505 F. App'x 72 (2d Cir. 2012)). The Court expects the parties to honor the limits it

has set, but the Court reserves its right to cut off anyone who exceeds his or her limit. See, e.g.,

Lidie, 278 F.R.D. at 331-32.

        For the Nutting bellwether trial, the Court will hold trial from 9:00AM-4:00PM daily.

There will be a 15-minute break in the morning, a 30-minute break for lunch, and another 15-

minute break in the afternoon. That will give an effective trial day of six hours. Each side will

have five days for presenting evidence through direct and cross examination, reading exhibits

onto the record, and so on. Voir dire, opening statements, closing arguments, instructing the

jury, and jury deliberations will not count toward those five days.




                                                   2
       Counter-designations will be treated as cross examination for the purpose of calculating

time limits. In other words, a party's counter-designations count towards that party's five-day

time limit, rather than counting towards the five-day time limit of the party presenting the

affirmative deposition designation testimony. Further, the affirmative designations and the

counter-designations will be presented at the same time, rather than playing the counter-

designations afterwards as part of the counter-designating party's case-in-chief. This process is

more efficient and will minimize juror confusion. See In re Gen. Motors LLC Ignition Switch

Litig., No. 14-MD-2543, 2017 WL 2829693, at *4 (S.D.N.Y. June 30, 2017).




 Dated: New York, New York                         SO ORDERED
        July 8, 2021



                                                   HONORABLE PAUL A. CROTTY
                                                   United States District Judge




                                                  3
